Case 2:20-cv-02783-PSG-JEM Document 84 Filed 10/15/20 Page 1 of 4 Page ID #:4079




    1   Aaron Zigler (#327318)                   Keith A. Custis (#218818)
         amz@kellerlenkner.com                    kcustis@custislawpc.com
    2   Ashley Keller (pro hac vice)             CUSTIS LAW, P.C.
    3    ack@kellerlenkner.com                   1999 Avenue of the Stars
        KELLER LENKNER LLC                       Suite 1100
    4   150 N. Riverside Plaza, Suite 4270       Los Angeles, California 90067
        Chicago, Illinois 60606                  (213) 863-4276
    5   (312) 741-5220
    6
        Warren Postman (pro hac vice)
    7    wdp@kellerlenkner.com
        KELLER LENKNER LLC
    8   1300 I Street, N.W., Suite 400E
        Washington, D.C. 20005
    9   (202) 749-8334
   10
        Attorneys for Defendants/Cross-Petitioners
   11
   12                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   13
   14   POSTMATES INC.,                      )   Case No: 2:20-cv-02783-PSG
                                             )
   15                Plaintiff,              )   DEFENDANTS’ AND CROSS-
   16                                        )   PETITIONERS’ OPPOSITION TO
               vs.                           )   MOTION FOR LEAVE TO FILE
   17                                        )   PROPOSED BRIEF OF AMICUS
   18    10,356 INDIVIDUALS,                 )   CURIAE THE CHAMBER OF
                                             )   COMMERCE OF THE UNITED
   19                Defendants.             )   STATES OF AMERICA
   20                                        )
                                             )
   21                                            Judge:      Hon. Philip S. Gutierrez
         GREENWOOD, et al.,                  )
   22                                        )   Date:       November 17, 2020
                     Cross-Petitioners,      )   Time:       1:30 P.M.
   23
                                             )
   24          vs.                           )
                                             )
   25
         POSTMATES INC.,                     )
   26                                        )
                     Cross-Respondent.       )
   27
                                             )
   28
        DEFENDANTS’ AND CROSS-PETITIONERS’ OPPOSITION TO MOTION FOR LEAVE TO FILE PROPOSED
         BRIEF OF AMICUS CURIAE THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA
                                      CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 84 Filed 10/15/20 Page 2 of 4 Page ID #:4080




    1         Defendants respectfully oppose the motion by the Chamber of Commerce of
    2   the United States of America (the “Chamber”) for leave to file an amicus brief in
    3   support of Postmates’s motion for judgment on the pleadings.
    4         An amicus brief in district court proceedings “is normally allowed only when
    5   (1) a party is not represented competently or is not represented at all, (2)
    6   the amicus has an interest in another case that may be affected by the holding in the
    7   present case, or (3) the amicus can present unique information that can help the court
    8   in a way that is beyond the abilities the lawyers for the parties are able to
    9   provide.”    AmeriCare      MedServices,     Inc.    v.   City   of   Anaheim,      No.
   10   816CV1596JLSAFMX, 2017 WL 1836354, at *1 (C.D. Cal. Mar. 28, 2017) (internal
   11   quotation marks omitted).
   12         The Chamber’s proposed amicus brief satisfies none of these criteria.
   13   Postmates is already represented by competent counsel. The Chamber’s motion does
   14   not identify another case in which the Chamber is a party that might be affected by
   15   the holding in this case.1 And the Chamber’s proposed brief does not present any
   16   “unique” information that is “beyond the abilities” of Postmates’s counsel to
   17   provide.
   18         The Chamber’s brief is particularly inappropriate given the procedural posture
   19   here and the purely legal nature of the dispute at this stage. Perhaps recognizing that
   20   any additional factual assertions would be improper in support of a motion for
   21   judgment on the pleadings, the Chamber’s proposed brief offers exclusively legal
   22   arguments about why it believes SB 707 is preempted. Postmates’s counsel is
   23         1
                 To the extent the Chamber suggests that some of its members are parties to
   24   other cases that may be affected by this case, that argument proves too much. The
        Chamber’s motion touts that the Chamber “represents approximately 300,000 direct
   25   members and indirectly represents the interests of more than three million companies
   26   and professional organizations of every size, in every industry sector, and from every
        region of the country.” Chamber of Commerce Br. at 1. If the Chamber were entitled
   27   to file a brief in every district court case that might decide an issue that might be of
        interest to any of its 3 million members, the Chamber would be entitled to file a brief
   28   in virtually every civil case in the country.
                                                  1
        DEFENDANTS’ AND CROSS-PETITIONERS’ OPPOSITION TO MOTION FOR LEAVE TO FILE PROPOSED
         BRIEF OF AMICUS CURIAE THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA
                                      CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 84 Filed 10/15/20 Page 3 of 4 Page ID #:4081




    1   eminently capable of addressing the legal issues presented by Postmates’s motion
    2   within the allotted page limits. Cf. Fox Television Stations, Inc. v. BarryDriller
    3   Content Sys., PLC, 915 F. Supp. 2d 1138, 1142 (C.D. Cal. 2012) (“The Court would
    4   not take judicial notice of the amicus briefs because, as Plaintiffs object, the request
    5   is an implicit attempt to extend Defendants' page limits without leave, or to file
    6   amicus briefs without leave.”).
    7         The Chamber’s attempt to file an amicus brief at the early stages of district
    8   court litigation was similarly denied in United States v. Microsoft, No. 2:15-cv-
    9   00102-RSM (ECF No. 182) (W.D. Wash. Nov. 14, 2016):
   10
              The Court generally agrees with the Government’s view that these
   11
              proposed briefs were intended to “effectively sidestep the page limits.”
   12         The Court further finds that the proposed amici do not have sufficiently
              unique perspectives or unique information to warrant granting leave to
   13
              greatly expand the briefing, and are simply attempting to bolster
   14         Microsoft’s existing positions. The Court agrees with the Government
              that Microsoft and KPMG have more than adequate counsel and
   15
              resources to advocate on their own behalf.
   16
   17         The same reasoning applies with equal force here. The Chamber’s motion for
   18   leave should be denied.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  2
        DEFENDANTS’ AND CROSS-PETITIONERS’ OPPOSITION TO MOTION FOR LEAVE TO FILE PROPOSED
         BRIEF OF AMICUS CURIAE THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA
                                      CASE NO. 2:20-cv-02783-PSG
Case 2:20-cv-02783-PSG-JEM Document 84 Filed 10/15/20 Page 4 of 4 Page ID #:4082




    1
         Dated: October 15, 2020                    Respectfully submitted,
    2
                                                    /s/ Warren Postman
    3    Keith A. Custis (#218818)                  Warren Postman (pro hac vice)
          kcustis@custislawpc.com                     wdp@kellerlenkner.com
    4    CUSTIS LAW, P.C.                           KELLER LENKNER LLC
         1999 Avenue of the Stars
    5    Suite 1100                                 1300 I Street, N.W., Suite 400E
         Los Angeles, California 90067              Washington, D.C. 20005
    6
         (213) 863-4276                             (202) 749-8334
    7
                                                    Aaron Zigler (#327318)
    8
                                                     amz@kellerlenkner.com
    9                                               Ashley Keller (pro hac vice)
                                                     ack@kellerlenkner.com
   10
                                                    KELLER LENKNER LLC
   11                                               150 N. Riverside Plaza, Suite 4270
   12                                               Chicago, Illinois 60606
                                                    (312) 741-5220
   13
   14                                         Attorneys for Defendants/Cross-Petitioners

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  3
        DEFENDANTS’ AND CROSS-PETITIONERS’ OPPOSITION TO MOTION FOR LEAVE TO FILE PROPOSED
         BRIEF OF AMICUS CURIAE THE CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA
                                      CASE NO. 2:20-cv-02783-PSG
